DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 November 2021 has been entered.
Claims 1-12 as amended are pending.

Claim Rejections - 35 USC § 103
Claim(s) 1-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,001,902 (“Beisele”) in view of US 7,550,550 (“Klein”).
	As to claims 1, 3, 4, and 6, Beisele teaches a curable (thermosetting) epoxy resin mixture, thus composition. Example 1 of Beisele, 6:27-65, teaches multiple components, including diglycidyl ether of bisphenol A, an epoxy resin as required by claim 1 and claim 3 and claim 6, γ-glycidoxypropyltrimethoxysilane, which is an epoxy silane, and is the same [3-(2,3-epoxypropoxy)propyl]]trimethoxy silane as required by claims 4 and 6, and a polyetheramine, and no other curing agents, including anhydrides, thus anhydride-free. Beisele teaches the recited ratio of amine bound hydrogen to epoxy groups (5:25-30).
	Beisele teaches polyetheramines, but does not teach the specific polyetheramine. However, Klein teaches polyether polyamines for curing epoxy resins (abstract), and teaches that the working time may be increased by using polyether polyamines having the recited end group structure (2:5-20). It would therefore be obvious to modify the polyetheramine of Beisele to use the recited polyetheramine so as to increase working time when preparing articles.

	As to claim 5, Example 1 of Beisele teaches a filler of wollastonite (also, abstract).
	As to claims 7 and 11, Beisele teaches casting (applying) the resin composition to ignition coils (6:65-7:12), and curing. Beisele teaches such components are electrical components (6:23-26), thus an article for electrical engineering.	

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,001,902 (“Beisele”) in view of US 7,550,550 (“Klein”) as applied to claim 7, further in view of US 6,223,421 (“Lanoue”).
	As to claims 8-10, the discussion of Beisele and Klein with respect to claim 7 is incorporated by reference. Beisele in view of Klein teaches applying the resin to electrical engineering articles, but does not teach the recited transformers. It is known, however, from Lanoue, that a dry type transformer (1:15-25), is formed by vacuum casting with a resin, such as an epoxy resin (5:4-12), which vacuum casting meets the casting process required by claims 8 and 9, and the limitation claim 10. Note that Beisele also teaches casting the resin at 4 mbar (0.004 atm) (7:1-10), thus vacuum casting. Given that Beisele teaches epoxy resins for vacuum casting for electrical components, the process of vacuum casting using epoxy resin for a dry type transformer as taught by Lanoue would be an obvious application of the composition of Beisele.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,001,902 (“Beisele”) in view of US 7,550,550 (“Klein”) as applied to claim 11, further in view of US 6,223,421 (“Lanoue”).
As to claim 12, the discussion of Beisele and Klein with respect to claim 11 is incorporated by reference. Beisele in view of Klein teaches applying the resin to electrical engineering articles, but does not teach the recited transformers. It is known, however, from Lanoue, that a dry type transformer (1:15-25), is formed by vacuum casting with a resin, such as an epoxy resin (5:4-12). Note that Beisele also teaches casting the resin at 4 mbar (0.004 atm) (7:1-10), thus vacuum casting. Given that Beisele teaches epoxy resins for vacuum casting for electrical components, preparing a dry type transformer by vacuum casting as taught by Lanoue would be an obvious application of the composition of Beisele.

 Claims 1-4, 6, 7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/058032 A1 (“Zhou”) in view of US 5,350,826 (“Watanabe”).
	As to claims 1 and 4, Zhou teaches epoxy resin compositions cured with polyetheramine, specifically having structure 

    PNG
    media_image1.png
    151
    420
    media_image1.png
    Greyscale
(para. 0005) where R1 and R2R2 may be linear or branched C1-C5 alkyl group, and thus includes an ethyl group as required by formula (2). Example 1 of Zhou teaches an alkoxylation of a cyclobutanediol with butylene oxide (para. 0059), where butylene oxide having an ethyl group on the epoxy group, would be expected to provide R1 and R2 of methyl after reductive amination, which meets formula (2). 49 parts of this polyetheramine having an amine hydrogen equivalent of 83 (para. 0060) is formulated with 100 parts by weight of an epoxy of equivalent weight 169 (para. 0061), such that the ratio of amine hydrogen equivalent to epoxy equivalents is approximately 1. 
	Zhou teaches appropriate additives (para. 0051), but is silent as to the use of an epoxy silane. However, Zhou teaches the use of the resin for fiber reinforced composites for use in wind turbine blades for example (para. 0004). Watanabe teaches epoxy resin composition for forming prepregs (abstracts) ultimately for composites (5:10-20), and teaches the utility of silane coupling agents for improving adhesion between the resin matrix and reinforcing fibers (4:40-45), specifically exemplifying epoxysilanes such as gamma-glyicidyloxypropyltrimethoxysilane ((3-(2,3)-epoxypropoxy)propyl)trimethoxysilane) (4:55-60) as required by claims 1 and 4. As such, it would be obvious to a person of ordinary skill in the art to modify the composition of Zhou further using an epoxy silane including the recited specific epoxy silane as Watanabe teaches such epoxy silane coupling agents are suitable for improving adhesion of resin to fibers.
	As to claim 2, Zhou teaches the epoxy resins have an epoxy equivalent weight of 169 g/eq (para. 0061), which is within the recited range of about 170 to about 250 g/eq.
	As to claim 3, Zhou teaches the epoxy resin includes bisphenol A epoxy (para. 0061). While Zhou does not explicitly disclose diglycidyl ether of bisphenol A in example 1, Zhou teaches that polyglycidyl ether of bisphenol A (para. 0044), and as such, diglycidyl ether of bisphenol A is an obvious choice of epoxy resin as suggested by Zhao.
	 As to claim 6, Zhou teaches the use of bisphenol A epoxy resin (para. 0041), but does not explicitly discuss the recited compound. However, Zhou teaches polyglycidyl ethers of bisphenol A (para. 0044), which is calculated to have an epoxy equivalent weight of approximately 170 g/eq, and as such the use of such a resin is an obvious modification suggested by Zhou. Zhou teaches appropriate additives (para. 0051), but is silent as to the use of an epoxy silane. However, Zhou teaches the use of the resin for fiber reinforced composites for use in wind turbine blades for example (para. 0004). Watanabe teaches epoxy resin composition for forming prepregs (abstracts) ultimately for composites (5:10-20), and teaches the utility of silane coupling agents for improving adhesion between the resin matrix and reinforcing fibers (4:40-45), specifically exemplifying epoxysilanes such as gamma-glyicidyloxypropyltrimethoxysilane ((3-(2,3)-epoxypropoxy)propyl)trimethoxysilane) (4:55-60) as required by claim 6. As such, it would be obvious to a person of ordinary skill in the art to modify the composition of Zhou further using an epoxy silane including the recited specific epoxy silane as Watanabe teaches such epoxy silane coupling agents are suitable for improving adhesion of resin to fibers.
	As to claims 7 and 11, Zhou teaches curing the epoxy resin composition (para. 0008), and teaches that the epoxy resin composition can be cured to form wind turbine blades (para. 0004), which are articles of electrical engineering. As such, the end use of articles of electrical engineering is an obvious end use for the process of curing the epoxy composition.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/058032 A1 (“Zhou”) in view of US 5,350,826 (“Watanabe”) as applied to claim 1, further in view of US 6,399,199 (“Fujino”). 
As to claim 5, Zhou teaches the use of customary additives including fillers, but does not recite the specific fillers. However, Fujino teaches epoxy resins for forming prepreg and composite materials (abstract), and teaches that inorganic particles including silica and alumina and mica may be added for adjusting viscosity of a prepreg composition (23:25-30). The use of silica, therefore, is an obvious modification of a curable epoxy resin as suggested by Fujino.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764